DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	In the next communication, please update the CROSS-REFERENCE TO RELATED APPLICATION to include the now U.S. Patent No. 10,981,568.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,981,568. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed the same subject matter, see the mapping below.


Instant Application 17/203,428
U.S. Patent No. 10,981,568
1. A surveillance system, the system comprising:
a plurality of sensors;
a memory; and
an electronic processor communicatively coupled to the memory and the plurality
of sensors, the electronic processor configured to
receive, from the plurality of sensors, environmental information of a common
field of view,
generate, based on the environmental information, a plurality of hypotheses
regarding an object within the common field of view, the plurality of hypotheses
including at least one set of hypotheses excluding the environmental information from at least one sensor of a first sensor type,
determine, based on a subset of the plurality of hypotheses, an object state of the object,
wherein the subset includes the at least one set of hypotheses excluding the
environmental information from the at least one sensor of the first sensor type, and
track the object based on the object state that is determined.
1. An automated driving system for a vehicle, the system comprising:
a plurality of sensors;
a memory; and
an electronic processor communicatively coupled to the memory and the plurality
of sensors, the electronic processor configured to
receive, from the plurality of sensors, environmental information of a
common field of view,
generate, based on the environmental information, a plurality of hypotheses regarding an object within the common field of view, the plurality of hypotheses including at least one set of hypotheses excluding the environmental information from at least one sensor of a first sensor type,
determine, based on a subset of the plurality of hypotheses, an object state
of the object, 
wherein the subset includes the at least one set of hypotheses excluding the environmental information from the at least one sensor of the first sensor type, and
perform a vehicular maneuver based on the object state that is determined.

9. A method of operating an surveillance system, the method comprising:
receiving, with an electronic processor, environmental information of a common
field of view from a plurality of sensors;
generating, with the electronic processor, a plurality of hypotheses regarding an
object within the common field of view based on the environmental information, the plurality of hypotheses including at least one set of hypotheses excluding the
environmental information from at least one sensor of a first sensor type;
determining, with the electronic processor, an object state of the object based on a subset of the plurality of hypotheses, wherein the subset includes the at least one set of
hypotheses excluding the environmental information from the at least one sensor of the first sensor type; and
tracking, with the electronic processor, the object based on the object state that is determined.
9. A method of operating an automated driving system, the method comprising:
receiving, with an electronic processor, environmental information of a common
field of view from a plurality of sensors;
generating, with the electronic processor, a plurality of hypotheses regarding an
object within the common field of view based on the environmental information, the plurality of hypotheses including at least one set of hypotheses excluding the
environmental information from at least one sensor of a first sensor type;
determining, with the electronic processor, an object state of the object based on a subset of the plurality of hypotheses, wherein the subset includes the at least one set of
hypotheses excluding the environmental information from the at least one sensor of the first sensor type; and
performing, with the electronic processor, a vehicular maneuver based on the
object state that is determined.
17. A non-transitory computer-readable medium comprising instructions that, when executed by an electronic processor, cause the electronic processor to perform a set of operations comprising:
receiving environmental information of a common field of view from a plurality
of sensors;
generating a plurality of hypotheses regarding an object within the common field of view based on the environmental information, the plurality of hypotheses including at least one set of hypotheses excluding the environmental information from at least one sensor of a first sensor type;
determining an object state of the object based on a subset of the plurality of
hypotheses, wherein the subset includes the at least one set of hypotheses excluding the environmental information from the at least one sensor of the first sensor type; and
tracking the object based on the object state that is determined.
17. A non-transitory computer-readable medium comprising instructions that, when executed by an electronic processor, cause the electronic processor to perform a set of operations comprising:
receiving environmental information of a common field of view from a plurality
of sensors;
generating a plurality of hypotheses regarding an object within the common field of view based on the environmental information, the plurality of hypotheses including at least one set of hypotheses excluding the environmental information from at least one sensor of a first sensor type;
determining an object state of the object based on a subset of the plurality of
hypotheses, wherein the subset includes the at least one set of hypotheses excluding the environmental information from the at least one sensor of the first sensor type; and
performing a vehicular maneuver based on the object state that is determined.


	Independent claims 2-8, 10-16 and 18-20 are rejected for incorporating the same subject matter as independent claims 2-8, 10-16 and 18-20 of the Patented reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Feyerabend et al. (US 11,392,804) discloses a device for generating label objects for the surroundings of a vehicle.
-Natroshvili (US 2019/0050653) discloses a perception device for obstacle detection and tracking.
-Shalev-Shwartz et al. (US 2021/0110483) discloses a navigation based on liability constraints.
-Oboril et al. (US 2021/0009121) discloses a system for predictive risk-aware driving.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        8/26/22